NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
1
IN RE THREE-DIMENSIONAL MEDIA GROUP,
LTD. »
2011-1055
(Reexa1nination No. 90/0O7,578)
Appea1 from the United States Patent and Trademark
Office, Board of Patent Appea1s and Interferences.
ON MOTION
ORDER
Three-Dimensional Media Group, Ltd. moves for a 10-
day extension of tirne, until 1V[arch 14, 2()11, to file its
brief.
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted

IN RE THREE-DIMENSIONAL MEDIA 2
FOR THE CoURT
 0 7  lsi Jan Horba1__\[
CC.
Date J an Horbaly
C1erk
Seth H. OStroW, ESq.
Ray1nond T. Chen, ESq. U_s_c0umF%Ii£Nl,)PEALs F“
32 1 'rHE FEoEnA\_ crRcurT
l`1AR 0 7 2011
.|A\I HORBALY
"CLEH(